Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 1 of 16 PageID #: 296




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

  DIAMOND SERVICES CORP                     CIVIL ACTION NO. 6:20-CV-00101

  VERSUS                                    JUDGE JUNEAU

  COBBS ALLEN           &     HALL      OF MAGISTRATE JUDGE WHITEHURST
  LOUISIANA INC


                      REPORT AND RECOMMENDATION

        Before the Court upon referral from the district judge is the Motion to Remand

  [Doc. 12] filed by the plaintiff, Diamond Services Corporation (“Diamond”). The

  motion is opposed by defendants Dual Corporate Risks, Ltd., Lloyds Syndicate NVA

  2007; Lloyds Syndicate SKD 1897; Lloyds Syndicate 4711 ASP, and Lloyds

  Syndicate 1200 AMA (collectively, “defendants” or “Lloyds Syndicates”) [Doc. 15],

  and Diamond filed a reply brief [Doc. 21]. For the following reasons, IT IS

  RECOMMENDED that the motion be GRANTED.

              I.    FACTUAL AND PROCEDURAL BACKGROUND

        The instant dispute arises out of the alleged failure to pay insurance premiums.

  Dual Aqua issued a marine protection and indemnity insurance policy, UMR

  “B0180MA1805141” (“Policy”), which insured Diamond’s fleet of vessels from

  March 10, 2018 to March 10, 2019 (“Term”). It appears to be undisputed that an
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 2 of 16 PageID #: 297




  agent named Burnett Tappel brokered the policy to Diamond. The premium owed

  on the policy was determined at the end of the term by calculating the aggregate

  percent utilization rate. Defendants alleges that at the end of the term, Diamond

  had an aggregate utilization rate of 260%, amounting to $660,000 in owed premium,

  which Diamond refused to pay. Diamond disputed the formula for the premium in

  the policy and filed a state court action in the 16th Judicial District Court for the

  Parish of St. Mary, Louisiana on September 19, 2019, seeking a judicial declaration

  that the policy is ambiguous. The state court petition named Dual Aqua, the Lloyds

  Syndicates, and Cobbs, Allen, and Hall of Louisiana (“CAH La.”) as defendants.

  CAH La. is a Louisiana corporation.

        Dual Aqua and the Lloyds Syndicates removed the matter to this Court based

  on diversity jurisdiction, arguing that all defendants are diverse in citizenship, except

  for CAH La., which was improperly joined. Thereafter, Diamond filed an amended

  complaint, naming First Insurance Agency, Inc. (“First Insurance”), an inactive

  Louisiana corporation, and Cobbs Allen & Hall, Inc., an Alabama corporation, as

  additional defendants. Diamond then filed the instant motion to remand on grounds

  that this Court does not have complete diversity over the matter because First

  Insurance and CAH, La. are Louisiana defendants. Defendants oppose the instant

                                            2
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 3 of 16 PageID #: 298




  motion to remand, asserting that First Insurance and CAH La. were improperly

  joined, and therefore, their citizenship should be ignored for purposes of determining

  diversity jurisdiction. The issues have been briefed and are now ripe for review.

        Removal standard

        Federal district courts are courts of limited jurisdiction, possessing only the

  power authorized by the Constitution and by statute. See, e.g., Griffin v. Lee, 621

  F.3d 380, 388 (5th Cir. 2010); Halmekangas v. State Farm Fire and Cas. Co., 603

  F.3d 290, 292 (5th Cir. 2010); Howery v. Allstate Ins., Co., 243 F.3d 912, 916 (5th

  Cir. 2001). Accordingly, federal courts have subject-matter jurisdiction only over

  civil actions presenting a federal question, 28 U.S.C. ' 1331, and those in which the

  amount in controversy exceeds $75,000 and the parties are citizens of different

  states, 28 U.S.C. ' 1332.

        For that reason, a suit is presumed to lie outside a federal court's jurisdiction

  until the party invoking federal-court jurisdiction establishes otherwise. Howery v.

  Allstate, 243 F.3d at 916. Because Athe effect of removal is to deprive the state

  court of an action properly before it, removal raises significant federalism concerns.@

  Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 365 (5th Cir. 1995). The

  removal statute must therefore be strictly construed, and any doubt about the

                                           3
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 4 of 16 PageID #: 299




  propriety of removal must be resolved in favor of remand and against federal-court

  jurisdiction. Carpenter v. Wichita Falls, 44 F.3d at 366; Acuna v. Brown & Root

  Inc., 200 F.3d 335, 339 (5th Cir. 2000).         The party invoking subject-matter

  jurisdiction in federal court has the burden of establishing the court=s jurisdiction by

  a preponderance of the evidence. Howery v. Allstate Ins. Co., 243 F.3d at 919; St.

  Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

  When an action is removed from state court, as this suit was, the removing party

  bears the burden of proving that federal-court jurisdiction exists. Shearer v.

  Southwest Service Life Ins. Co., 516 F.3d 276, 278 (5th Cir. 2008); Boone v.

  Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005); Manguno v. Prudential Property

  and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); De Aguilar v. Boeing Co., 47

  F.3d 1404, 1408 (5th Cir. 1995). Accordingly, the defendants, as the removing

  parties, have the burden of establishing that this Court has subject-matter

  jurisdiction.

        The removing defendants argue that the citizenship of CAH La. and First

  Insurance should be ignored because they were improperly joined as defendants in

  the lawsuit. Just as the removing defendants bear the burden of demonstrating that

  this Court has jurisdiction, they also bear the burden of establishing that CAH La.

                                            4
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 5 of 16 PageID #: 300




  and First Insurance were improperly joined. Carriere v. Sears, Roebuck & Co., 893

  F.2d 98, 100 (5th Cir. 1990). “The diversity statute requires ‘complete diversity’ of

  citizenship: A district court cannot exercise diversity jurisdiction if one of the

  plaintiffs shares the same state citizenship as one of the defendants.” Whalen v.

  Carter, 954 F.2d 1087, 1094 (5th Cir. 1992). “If, however, the removing party can

  show that a non-diverse defendant has been improperly joined to defeat diversity

  jurisdiction, the case may be removed.” Murray v. General Motors, L.L.C., No. 11-

  60618, 2012 WL 2005018, at *2 (5th Cir. June 6, 2012).

        The doctrine of improper joinder is a narrow exception to the rule of complete

  diversity. McDonald v. Abbott Labs, 408 F.3d 177, 183 (5th Cir. 2005). There are

  two ways to demonstrate improper joinder: “(1) actual fraud in the pleading of

  jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

  against the non-diverse party in state court.” Smallwood v. Ill. Cent. RR Co., 385

  F.3d 568, 573 (5th Cir. 2004). When the latter form of improper joinder is involved,

  the removing party must demonstrate that there is “no reasonable basis for the district

  court to predict that the plaintiff might be able to recover against an in-state

  defendant.” Id. The removing party’s burden of proof is clear and convincing

  evidence. Grassi v. Ciba-Geigy Ltd., 894 F.2d 181, 186 (5th Cir. 1990). If there is

                                           5
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 6 of 16 PageID #: 301




  no reasonable basis for recovery, the court may conclude that a plaintiff’s decision

  to implead the nondiverse defendant was improper. Cuevas v. BAC Home Loans

  Servicing, LP, 648 F.3d 242, 249 (5th. Cir. 2011). Typically, in determining the

  propriety of an improper-joinder claim, a court looks to the face of the plaintiff’s

  pleadings and conducts an analysis using the framework of Rule 12(b)(6) of the

  Federal Rules of Civil Procedure. Branden v. Paschen, 2019 LEXIS 67749, at *4

  (E.D. La. Apr. 22, 2019). If a plaintiff has omitted or misstated discreet facts in its

  complaint that would determine the viability of the removal action, however, the

  court may pierce the pleadings and conduct a summary inquiry using outside

  evidence. Smallwood, 385 F.3d at 573.

        At issue when conducting a summary inquiry is the type of evidence a court

  can consider. “Summary judgment type” evidence is evidence that a court would

  consider when evaluating a motion for summary judgment.              A party seeking

  summary judgment may rely on any form of evidence listed in Rule 56(c). Velasquez

  v. EAN Holdings, LLC, 2018 WL 5924037, at *4 (N.D. Tex. Nov. 13, 2018), citing

  Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). While the form of the summary

  judgment evidence need not be admissible, the content of the evidence must meet

  evidentiary requirements. Goodwin v. Johnson, 132 F.3d 162, 186 (5th Cir. 1997);

                                           6
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 7 of 16 PageID #: 302




  Salas v. Carpenter, 980 F.2d 299, 305 (5th Cir. 1992) (quoting Broadway v. City of

  Montgomery, 530 F.2d 657, 661 (5th Cir. 1976) (“Evidence inadmissible at trial

  cannot be used to avoid summary judgment.”) ); see also Anderson v. Dallas Cty.,

  2007 WL 1148994, at *3 (N.D. Tex. Apr. 18, 2007) (noting “for example, while an

  affidavit has limited admissibility at trial, it is sufficient evidence to support or defeat

  a motion for summary judgment even though inadmissible statements in the

  affidavit, such as hearsay statements, may not be considered by the court”).

         Rule 56(c) of the Federal Rules of Civil Procedure provides the following:

         Rule (c) Procedures.

         (1) Supporting Factual Positions. A party asserting that a fact cannot
             be or is genuinely disputed must support the assertion by:

           (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information,
               affidavits or declarations, stipulations (including those made for
               purposes of the motion only), admissions, interrogatory answers,
               or other materials; or

           (B) showing that the materials cited do not establish the absence or
              presence of a genuine dispute, or that an adverse party cannot
              produce admissible evidence to support the fact.

  Fed. R. Civ. P. 56(c).




                                             7
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 8 of 16 PageID #: 303




        District courts within the Fifth Circuit have held that the failure of a party to

  notarize an original affidavit renders that affidavit incompetent evidence for

  summary judgment. See Elwakin v. Target Media Partners Operating Co. LLC,

  901 F. Supp. 2d 730, 738 (E.D. La. 2012), citing Nissho–Iwai American Corp. v.

  Kline, 845 F.2d 1300, 1305–06 & n. 9 (5th Cir.1988) (noting that an unsigned

  affidavit which failed to state that it was made under penalty of perjury was properly

  stricken from consideration of summary judgment motion).             Furthermore, an

  affidavit can meet the criteria for “unsworn affidavits” contained at 28 U.S.C. §1746,

  but only if the person making the verification states that the declaration is made

  “under penalty of perjury,” 28 U.S.C. §1746. An affidavit that does not meet either

  of these requirements is inadmissible.

        Federal Rule of Evidence 901 provides for methods of authentication. See,

  e.g., Keller v. Coastal Bend Coll., 629 F. App'x 596, 599–600 (5th Cir. 2015), as

  revised (Mar. 22, 2016), citing Fed.R.Evid. 901(b) (listing multiple methods of

  authentication); see also In re McLain, 516 F.3d 301, 308 (5th Cir.2008) (noting that

  “Rule 901 does not limit the type of evidence allowed to authenticate a document....

  [but] merely requires some evidence which is sufficient to support a finding that the

  evidence in question is what its proponent claims it to be”) (citation omitted). Rule

                                           8
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 9 of 16 PageID #: 304




  901 does not preclude authentication by affidavit or deposition. See Rust v. Bank

  of Am., N.A., 573 Fed.Appx. 343, 345 (5th Cir.2014) (allowing a document to be

  authenticated under Rule 901(b)(1) by an affiant with knowledge swearing the

  document to be true and correct); Fed.R.Evid. 901(b).

         Considering the foregoing, the undersigned now addresses the arguments of

  the parties.

                                    II.   ANALYSIS


         The issue before the Court at this time is whether the non-diverse defendants

  – CAH La. and First Insurance – are improperly joined. If they are, their citizenship

  is ignored for purposes of determining diversity jurisdiction. The result is that, if

  this Court determines CAH La. and First Insurance were improperly joined, this

  Court will have complete diversity over the matter, and the motion to remand should

  be denied. If this Court determines that these entities were not improperly joined,

  these entities will remain in the lawsuit, and the matter must be remanded.

  Importantly, the burden is on defendants as the removing parties to establish that

  First Insurance and CAH La. are improperly joined.




                                          9
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 10 of 16 PageID #: 305




        With respect to the Cobbs Allen entities, the Court must determine which

  Cobbs Allen entity – either CAH La. or CAH, Inc. – is the proper defendant.

  Defendants argue that Diamond’s complaint on the issue of which Cobbs Allen

  entity is the proper defendant in this lawsuit is unclear, and that a summary inquiry

  is therefore necessary. The Court agrees. Although Diamond initially named only

  CAH La. as a defendant, it amended its complaint to add CAH, Inc. as a defendant.

  Specifically, Diamond’s First Supplemental And Amended Complaint for

  Declaratory Judgment alleges that the relevant policy was issued “through their

  agent, Cobbs, Allen, & Hall of Louisiana, Inc. and/or First Insurance Agency, Inc.

  dba Cobbs Allen of New Orleans and/or Cobbs, Allen, & Hall, Inc.” R. 17, at ⁋20.

  As no specific arguments are made in the Complaint as to which Cobbs Allen entity

  issued the policy, reference to outside evidence is necessary. Defendants argue that

  the key to determining the proper Cobbs Allen entity with liability is in identifying

  the agent who sold the policy to Diamond and determining which Cobbs Allen entity

  that agent was associated with at the time the policy was sold.

        In defendants’ Notice of Removal, they allege that Burnett Tappel, III issued

  the policy in question to Diamond. Defendants attach a copy of the Commercial

  Insurance Application identifying Tappel as the insurance agent to their opposition

                                          10
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 11 of 16 PageID #: 306




  to the motion to remand. Defendants also attach a Joint Marketing and Licensing

  Agreement, dated July 18, 2016, which was executed by and between CAH, Inc.,

  First Insurance, and Tappel. The Agreement grants First Insurance the right and

  license to use the name “Cobbs Allen” in connection with the operation of its

  business. The only “Cobbs Allen” entity referenced in the agreement is CAH, Inc.,

  which is identified as an Alabama corporation.

        First Insurance is an inactive company, of which Tappel was the sole

  shareholder and president. According to the defendants, Tappel eventually sold

  First Insurance to CAH, Inc. and became an employee of CAH, Inc. Defendants

  argue that First Insurance no longer has any assets or property, and no longer exists

  as a corporate entity.    Thus, defendants argue there is no reasonable right of

  recovery against First Insurance, and for this reason, First Insurance was improperly

  joined. The undersigned need not determine whether Diamond can recover against

  First Insurance, however, because even if it can, defendants fail to carry their burden

  of showing that CAH La. was improperly joined, and, therefore, remand is

  appropriate regardless of whether First Insurance remains in the lawsuit.

        Defendants rely on Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242,

  250 (5th Cir. 2011) in support of their argument that a plaintiff’s filing of claims

                                          11
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 12 of 16 PageID #: 307




  against multiple entities with similar names requires the Court to pierce the pleadings

  and conduct a summary inquiry into which entity is the proper defendant in the

  lawsuit. Defendants argue that Cuevas addresses a factually similar situation in

  which two legally distinct defendants with easily confused names were sued by the

  plaintiffs after the foreclosure on their home.      When the Texas homeowners

  received notices of default from a “Countrywide Home” entity, they sued

  Countrywide Home Loans of Texas, Incorporated – a Texas citizen; Countrywide

  Home Loans, Incorporated – a citizen of New York and California; and BAC Home

  Loans Servicing, LP, which was formerly known as Countrywide Home Loans

  Servicing, LP – a North Carolina citizen.       Cuevas, 648 F.3d at 245-46. The

  collective “Countrywide Home” defendants filed for removal on the grounds that

  Countrywide Home Loans of Texas – the only in-state defendant – had no role in

  the foreclosure events, and, therefore, the Texas homeowners had no reasonable

  recovery against Countrywide Home Loans of Texas, rendering it improperly joined.

  Id. The Fifth Circuit overruled the district court’s finding that Countrywide Home

  Loans of Texas was properly joined. In doing so, the Fifth Circuit followed the

  “paper trial” to determine which “Countrywide Home” entity originated and/or

  serviced the loans affecting the Texas homeowners. Id. at 250.

                                          12
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 13 of 16 PageID #: 308




        In Cuevas, the following evidence was provided by the Countrywide Home

  entities included the following:

        The deeds of trust list First Magnus Corporation as the lender that
        originated the loan. To support its contention that Countrywide Home
        Loans of Texas does not service loans and has never serviced loans, the
        defendants offered the affidavit of Devra Lindgren, Vice–President and
        Assistant Corporate Secretary of Bank of America, N.A. Lindgren
        testified from her personal knowledge of the structure of Bank of
        America, its subsidiaries, and its affiliates—including Countrywide
        entities such as Countrywide Home Loans of Texas—and her review of
        relevant business records. Lindgren testified that the Cuevases' loan
        was serviced by Countrywide Home Loans Servicing LP—which later
        changed its name to BAC Home Loans Servicing, LP—at all times
        relevant to the complaint. Lindgren further testified that Countrywide
        Home Loans of Texas was created to conduct the mortgage origination
        business of Full Spectrum Lending, Inc. Finally, she averred that
        Countrywide Home Loans of Texas did not originate the Cuevases loan,
        nor did it ever service loans for the Cuevases or anyone else.

  Id.

        Thus, the “paper trail” in Cuevas consisted of bank documents as well as an

  affidavit of a bank vice president, wherein the affiant testified as to her personal

  knowledge surrounding the origination and service of the loan in question. Based

  on this evidence, the Fifth Circuit held that, despite having a similar name,

  Countrywide Home Loans of Texas was not involved in the subject loan servicing,

  and, therefore, the Texas homeowners had no reasonable recovery against it. The


                                         13
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 14 of 16 PageID #: 309




  Fifth Circuit then reversed the district court’s holding that Countrywide Home Loans

  of Texas had been properly joined. Id.

        Unlike in Cuevas, in the instant case, while the documents presented to the

  Court appear to confirm that Tappel was an agent of CAH, Inc. at the time the policy

  in question was sold to Diamond, the undersigned is unable to consider the evidence

  presented, because the documents in question are unauthenticated, and therefore, not

  proper summary judgment type evidence.         The only evidence that has been

  submitted by defendants are contracts and agreements, none of which have been

  authenticated or otherwise shown to be competent summary judgment type

  evidence. No accompanying affidavits or deposition testimony has been presented,

  and there is no way for the undersigned to confirm that the contracts presented are

  what they purport to be. While authenticating evidence from any employee of the

  Cobbs Allen entities could have clarified the matter for the Court, none was

  provided. Therefore, this Court is unable to consider the evidence provided. See

  also Quibodeaux v. Nautilus Ins. Co., 655 F. App'x 984, 987 (5th Cir. 2016) (where

  only unsigned, handwritten list of contents from a daycare center produced during

  discovery were provided, court held the documents were unauthenticated and, thus,

  improper as summary judgment evidence).

                                         14
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 15 of 16 PageID #: 310




        The undersigned is mindful that the improper joinder doctrine is a narrow

  exception to the complete diversity rule, that the removal statute must be strictly

  construed, and that any doubt about the propriety of removal must be resolved in

  favor of remand. Here, Diamond has alleged liability against CAH La., and the

  burden is on the defendants to establish that CAH La. was improperly joined. For

  the reasons stated in this report, the undersigned concludes that defendants have

  failed to carry that heavy burden. Because the undersigned concludes CAH La. was

  not improperly joined, the citizenship of CAH La. must be considered. As CAH

  La. is not completely diverse from the plaintiff, the matter must be remanded.

                                  III.   CONCLUSION

        Considering the foregoing, IT IS RECOMMENDED that the Motion to

  Remand [Doc. 12] filed by the plaintiff, Diamond Services Corporation

  (“Diamond”) be GRANTED, and that this matter be remanded to the Sixteenth

  Judicial District Court for the Parish of St. Mary, State of Louisiana.

        Under the provisions of 28 U.S.C 636(b)(1)(C) and Fed.R.Civ.P 72(b), parties

  aggrieved by this recommendation have fourteen days from service of this report

  and recommendation to file specific, written objections with the Clerk of Court. A

  party may respond to another party’s objections within fourteen days after being

                                          15
Case 6:20-cv-00101-MJJ-CBW Document 22 Filed 07/14/20 Page 16 of 16 PageID #: 311




  served with a copy of any objections or responses to the district judge at the time of

  filing.

            Failure to file written objections to the proposed factual findings and/or the

  proposed legal conclusions reflected in the report and recommendation within

  fourteen (14) days following the date of its service, or within the time frame

  authorized by Fed.R.Civ.P. 6(b), shall bar an aggrieved party from attacking either

  the factual findings or the legal conclusions accepted by the district court, except

  upon grounds of plain error.          See Douglass v. United Services Automobile

  Association, 79 F.3d 1415 (5th Cir. 1996).

            Signed at Lafayette, Louisiana, this 14th day of July, 2020.




                                             16
